EXHIBIT 10.1

 

LOOP INDUSTRIES, INC.

 

COMMON STOCK SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (the “Agreement”) is entered into by and between
Loop Industries, Inc., a Delaware corporation (the “Company”), and the
individual or entity whose name appears on the signature page hereto (the
“Purchaser”).

 

WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to sell to the Purchaser, certain shares of common stock, par value
$0.0001 per share, of the Company (the “Common Stock”) pursuant to the terms and
conditions of this Agreement.

 

WHEREAS, the Purchaser understands that a number of other investors may purchase
shares of Common Stock pursuant to subscription agreements substantially similar
to this Agreement. This Agreement and all of the other such subscription
agreements shall be collectively referred to as the “Subscription Agreements”
and each of these Subscription Agreements shall be by and between the Company
and each individual or entity whose name appears on the signature page thereto.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. Sale of Shares. Subject to the terms and conditions of this Agreement,
Purchaser agrees to purchase, and the Company agrees to sell and issue to
Purchaser, the number of shares of Common Stock set forth on the signature page
hereto opposite such Purchaser’s name (the “Shares”), at the aggregate purchase
price (the “Purchase Price”) set forth thereon.

 

2. Closing; Delivery.

 

2.1 Closing. Immediately following the execution of this Agreement by the
Purchaser and the Company, the Purchaser shall pay the Purchase Price by wire
transfer to an account designated by the Company (the “Closing”).

 

2.2 Delivery. Within ten (10) days of the Closing, the Company will deliver to
the Purchaser a certificate registered in such Purchaser’s name representing the
number of Shares that such Purchaser is purchasing at the Closing against
payment of the purchase price therefor as set forth in Section 1 hereto.

 

3. Representations and Warranties of Purchaser. The Purchaser represents and
warrants to the Company as follows:

 

3.1 No Registration. The Purchaser understands that the Shares have not been,
and will not be, registered under the Securities Act of 1933, as amended (the
“Securities Act”) by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Purchaser’s representations as expressed herein or otherwise made pursuant
hereto.

 

  1

   



 

3.2 Own Account. The Purchaser is acquiring the Shares for investment for its
own account, not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof, and that the Purchaser has no
present intention of selling the same. The Purchaser further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person or entity to sell, transfer or grant participation to such person or
entity or to any third person or entity with respect to any of the Shares.

 

3.3 Economic Risk. The Purchaser understands and acknowledges that the Company
has a limited financial and operating history and that an investment in the
Company is highly speculative and involves substantial risks. The Purchaser can
bear the economic risk of the Purchaser’s investment and is able, without
impairing the Purchaser’s financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of the Purchaser’s
investment.

 

3.4 Access to Information. The Purchaser has had an opportunity to ask questions
of, and receive answers from, the officers of the Company concerning this
Agreement, the exhibits attached hereto and thereto and the transactions
contemplated by this Agreement, as well as the Company’s business, management
and financial affairs, which questions were answered to its satisfaction. The
Purchaser believes that it has received all the information the Purchaser
considers necessary or appropriate for deciding whether to purchase the Shares.
The Purchaser acknowledges that any business plans prepared by the Company have
been, and continue to be, subject to change and that any projections included in
such business plans or otherwise are necessarily speculative in nature, and it
can be expected that some or all of the assumptions underlying the projections
will not materialize or will vary significantly from actual results. The
Purchaser also acknowledges that it is relying solely on its own counsel and not
on any statements or representations of the Company or its agents for legal
advice with respect to this investment or the transactions contemplated by this
Agreement.

 

3.5 Residence. The residency of the Purchaser is correctly set forth on the
signature page hereto.

 

3.6 Accredited Investor. The Purchaser is an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the SEC under the
Securities Act and shall submit to the Company such further assurances of such
status as may be reasonably requested by the Company.

 

3.7 Rule 144. The Purchaser acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Purchaser is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, which may include, among other things, the availability of
certain current public information about the Company; the resale occurring not
less than a specified period after a party has purchased and paid for the
security to be sold; the number of shares being sold during any three-month
period not exceeding specified limitations; the sale being effected through a
“brokers’ transaction,” a transaction directly with a “market maker” or a
“riskless principal transaction” (as those terms are defined in the Securities
Act or the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder); and the filing of a Form 144 notice, if
applicable. The Purchaser understands that the current public information
referred to above is not now available and the Company has no present plans to
make such information available. The Purchaser acknowledges and understands that
the Company may not be satisfying the current public information requirement of
Rule 144 at the time the Purchaser wishes to sell the Shares, and that, in such
event, the Purchaser may be precluded from selling such securities under Rule
144, even if the other applicable requirements of Rule 144 have been satisfied.
The Purchaser acknowledges that, in the event the applicable requirements of
Rule 144 are not met, registration under the Securities Act or an exemption from
registration will be required for any disposition of the Shares. The Purchaser
understands that, although Rule 144 is not exclusive, the Securities and
Exchange Commission has expressed its opinion that persons proposing to sell
restricted securities received in a private offering other than in a registered
offering or pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales and that such persons and the brokers who participate in the transactions
do so at their own risk.

 

  2

   



 

3.8 No Public Market. The Purchaser understands and acknowledges that no public
market now exists for the Shares and that the Company has made no assurances
that a public market will ever exist for the Shares.

 

3.9 Authority. The Purchaser has all requisite power and authority to execute
and deliver this Agreement, to purchase the Shareshereunder and to carry out and
perform its obligations under the terms of this Agreement. All action on the
part of the Purchaser necessary for the authorization, execution, delivery and
performance of this Agreement, and the performance of all of the Purchaser’s
obligations under this Agreement, has been taken or will be taken prior to the
Closing Date. This Agreement, when executed and delivered by the Purchaser, will
constitute a valid and legally binding obligation of the Purchaser, enforceable
in accordance with their terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.

 

3.10 Consent. No consent, approval, authorization, order, filing, registration
or qualification of or with any court, governmental authority or third person is
required to be obtained by the Purchaser in connection with the execution and
delivery of this Agreement by the Purchaser or the performance of the
Purchaser’s obligations hereunder or thereunder.

 

3.11 No Bad Actor Disqualification. Neither (a) the Purchaser, (b) any of its
directors, executive officers, other officers that may serve as a director or
officer of any company in which it invests, general partners or managing
members, nor (c) any beneficial owner of the Company’s voting equity securities
(in accordance with Rule 506(d) of the Securities Act) held by the Purchaser is
subject to any Disqualification Event (as defined below), except for
Disqualification Events covered by Rule 506(d)(2)(ii) or (iii) or (d)(3) under
the Securities Act and disclosed reasonably in advance of the Closing in writing
in reasonable detail to the Company.

 

3.12 Legends. The Purchaser understands and agrees that the certificate(s)
evidencing the Shares, or any other securities issued in respect of the Shares
upon any stock split, stock dividend, recapitalization, merger, consolidation or
similar event, shall bear the following legend:

 

 



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”



   

  3

   



 

4. Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser that:

 

4.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority to conduct its
business.

 

4.2 Authority. The Company has all requisite corporate power and authority to
execute and deliver this Agreement, to issue the Shareshereunder and to carry
out and perform its obligations under the terms of this Agreement. All corporate
action on the part of the Company necessary for the authorization, execution,
delivery and performance of this Agreement, and the performance of all of the
Company’s obligations under this Agreement, has been taken. This Agreement
constitutes a valid and legally binding obligation of the Company, enforceable
in accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity. The Shares, when issued
and fully paid for in accordance with the terms of this Agreement, will be
validly issued, fully paid and nonassessable and will be free of restrictions on
transfer other than restrictions set forth herein and under applicable federal
and state securities laws.

 

4.3 Enforceability. This Agreement has been, or will be, duly executed and
delivered by the Company and constitutes, or will constitute, a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally and general principles of equity.

 

4.4 No Bad Actor Disqualification. The Company has exercised reasonable care, in
accordance with the Securities and Exchange Commission’s (the “SEC”) rules and
guidance, to determine whether any Covered Person (as defined below) is subject
to any of the “bad actor” disqualifications described in Rule 506(d)(1)(i)
through (viii) under the Securities Act (“Disqualification Events”). To the
Company’s knowledge, no Covered Person is subject to a Disqualification Event,
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has complied, to the extent applicable, with any
disclosure obligations under Rule 506(e) under the Securities Act. “Covered
Persons” are those persons specified in Rule 506(d)(1) under the Securities Act,
including the Company; any predecessor or affiliate of the Company; any
director, executive officer, other officer participating in the offering,
general partner or managing member of the Company; any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power; any promoter (as defined in Rule 405 under the Securities
Act) connected with the Company in any capacity at the time of the sale of the
Common Stock; and any person that has been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of the Common Stock (a “Solicitor”), any general partner or managing member
of any Solicitor, and any director, executive officer or other officer
participating in the offering of any Solicitor or general partner or managing
member of any Solicitor.

 

4.5 Non-Contravention. The execution and delivery by the Company of this
Agreement and the performance and consummation of the transactions contemplated
thereby do not and will not violate the Company’s certificate of incorporation
or bylaws or any material judgment, order, writ, decree, statute, rule or
regulation applicable to the Company.

 

  4

   



 

5. Miscellaneous.

 

5.1 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Delaware as applied to agreements entered into
among Delaware residents to be performed entirely within Delaware, without
regard to principles of conflicts of law.

 

5.2 Survival. The representations and warranties contained herein shall survive
the execution and delivery of this Agreement and the sale of the Shares.

 

5.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

5.4 Entire Agreement. This Agreement embodies the entire understanding and
agreement between the Purchaser and the Company and supersedes all prior
agreements and understandings relating to the subject matter hereof.

 

5.5 Notices. All notices and other communications required or permitted
hereunder shall be effective upon receipt and shall be in writing and may be
delivered in person, by telecopy, electronic mail, overnight delivery service or
U.S. mail, addressed (a) if to the Purchaser, at its address set forth on the
signature page to this Agreement, or at such other address as the Purchaser
shall have furnished to the Company in writing, or (b) if to the Company, at its
address set forth on the signature page to this Agreement, or at such other
address as the Company shall have furnished to the Purchaser in writing, with a
copy to Martin Waters, Wilson Sonsini Goodrich & Rosati, Professional
Corporation, mwaters@wsgr.com and Megan Baier, Wilson Sonsini Goodrich & Rosati,
Professional Corporation, mbaier@wsgr.com.

 

5.6 Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of refer-ence only and are not to be considered in
construing this Agreement.

 

5.7 Waivers and Amendments. Any term of this Agreement or the Subscription
Agreements may be amended and the observance of any term hereof or thereof may
be waived, amended, discharged or terminated with the written consent of the
Company and the holders of a majority of the Shares then outstanding (a
“Majority in Interest of Purchasers”). Any waiver, amendment, discharge or
termination effected in accordance with this Section 5.7 shall be binding upon
each holder of any Shares purchased under the Subscription Agreements at the
time outstanding, each future holder of any Shares and the Company. The
Purchaser acknowledges that, by the operation of this Section 5.7, a Majority in
Interest of Purchasers will have the right and power to diminish or eliminate
all rights of such Purchaser under this Agreement.

 

5.8 Expenses. The Company and the Purchaser shall bear their own expenses
incurred on their own behalf with respect to this Agreement and the transactions
contemplated hereby.

 

5.9 Counterparts. This Agreement may be executed in counterparts, all of which,
taken together, shall constitute the entire Agreement.

 

5.10 Electronic Signatures. For purposes of this Agreement, a facsimile or other
electronic version of a party’s signature, such as a .pdf, printed by a
receiving facsimile or printer shall be deemed an original signature.

 

[Remainder of Page Intentionally Left Blank]

 

  5

   



 



 

 

PURCHASER

 

 

 

 

 

$[●]

 

 

 

Amount of Investment

($[●] per Share)

 

(Signature)

 

 

 

 

 

[●]

 

 

 

Number of Shares

 

(Print Name)

 

 

 

 

 

 

 

 

 

 

 

(Name as it should appear on stock

certificate, if different from above)

 

 

 

 

 

 

 

 

 

 

 

(Address)

 



 

This Agreement is hereby confirmed and accepted by the Company as of
_________________, 2017.

 

 



 

COMPANY

 

 

 

 

LOOP INDUSTRIES, INC.

 

          By:  

 

 

 

 

 

Name:

   

 

 

 

 

  Title:    

 

 

 

 

 

Address:  

   



 

[Signature Page to Subscription Agreement]

 

 



6



 